Citation Nr: 0805665	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  02-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.  

In September 2003, the veteran's motion for advancement of 
his appeal on the Board's docket was granted.  Also that 
month, the veteran's PTSD was remanded by the Board for 
additional development.  The appeal was returned to and 
subsequently denied by the Board November 2005, at which time 
it was appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In August 2006, the Court granted a Joint 
Motion for Remand, returning the issue to the Board.  It was 
again denied by the Board in November 2006, and again 
remanded to the Court.  In October 2007, the Court again 
granted a Joint Motion for Remand, returning the issue to the 
Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Credible evidence corroborating the veteran's claimed in-
service stressors has not been presented.  


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in June 2001, November 
2003, March 2004, and November 2007: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has not complied with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  However, because the veteran's service 
connection claim is denied herein, no prejudice to the 
veteran results from this harmless error.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  With respect to his claimed PTSD, the 
veteran has been afforded VA examinations to accurately 
assess the etiology of that disability, and these 
examinations appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2007); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If the veteran was not 
engaged in combat, he/she must introduce corroborative 
evidence of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does 
not reflect that the veteran participated in combat during 
military service, and the veteran does not so allege.  
Rather, he has cited two incidents during basic training 
which serve as his claimed stressors.  First, he has stated 
that upon entering the mess hall, a cook was angry he had his 
hands in his pocket, and grabbed the veteran's hands, placing 
them on a hot stove and burning them.  Second, the veteran 
has alleged a sergeant attempted to sexually assault him.  
Neither of these claimed stressors is related to combat; 
thus, the veteran's claimed stressors require collaborative 
evidence.  

The Board observes that when the claimed stressor involves a 
personal assault, evidence from sources other than the 
appellant's service records may corroborate his account of 
the stressor incident.  See 38 C.F.R. § 3.304(f)(3) (2007).  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements 
from family members, roommates, fellow service members or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2007).  

Review of the service medical records indicate the veteran 
was examined for military service in October 1963.  At that 
time he denied any significant past medical history, and he 
was found fit for military duty.  Shortly after entering 
active duty in February 1964, the veteran sought treatment 
for gastrointestinal symptoms, including nausea, abdominal 
pain, and vomiting.  Various studies, including an upper 
gastrointestinal study, were negative for clinical 
abnormality.  He was hospitalized on at least two occasions, 
and his symptoms were found to be psychogenic in nature.  A 
psychiatric evaluation, conducted by a psychiatrist, was 
afforded the veteran in April 1964.  The veteran stated his 
father was a veteran with "brain trouble" who had 6 months 
to 1 year left to live.  He also reported a history of 
juvenile delinquency involving two car thefts and a break-in 
at a candy store.  He stated he first had sexual intercourse 
at age 5 or 6 with his babysitter, but was caught by his 
mother.  His psychosexual history was found to be extremely 
retarded.  He indicated that after a car accident when he was 
younger, he experienced cramps and other "difficulty".  He 
also reported recurrent nightmares involving "fire and 
killing."  On objective examination he displayed a 
preoccupation with feelings of helplessness and 
indecisiveness, as well as inadequacy and insecurity.  A 
psychophysiologic gastrointestinal reaction, existing prior 
to service, was diagnosed.  It was recommended the veteran be 
presented to a medical board for service separation, and he 
was separated from active military service in April 1964.  

The veteran first sought treatment for seizures in January 
1965, when he reported recent onset of convulsive seizures.  
He was hospitalized at a private facility for 15 days.  
Possible post-concussion syndrome and a convulsive disorder, 
etiology undetermined, were diagnosed.  He returned to the 
same hospital in February 1965, reporting a history of 
seizures following "a fall which he experienced in January 
1965."  A convulsive disorder was again diagnosed.  

He again sought private treatment later that same year when 
his medication was noted to have no apparent effect.  His 
mother stated he had convulsive seizures since he was 
released from service.  He was noted to have dropped out of 
high school in the 10th grade.  The school had suggested the 
veteran receive psychiatric care in approximately 1960, prior 
to service.  He was also noted to have had a history of a 
"high temper", and had occasionally struck members of his 
family.  He was hospitalized in December 1965 for treatment 
of his seizures, during which time he was noted to become 
quite combative following a seizure.  

In January 1966, the veteran was admitted to the Nevada, 
Missouri, State Hospital under court order for treatment of 
seizures, possibly epileptic.  His seizures were noted not to 
be of the usual type, and he became belligerent and combative 
afterward.  Nightmares and hallucinations were reported 
during his seizures.  He was also noted to display poor 
judgment, immaturity, and instability, and was "not truthful 
at times."  In his medical history he reported being struck 
by a car at age 9, rendering him unconscious for three days.  
He was diagnosed with a personality trait disturbance, 
emotionally unstable personality.  The veteran was treated 
until July 1966, when he was discharged to be followed on an 
outpatient basis.  He was again hospitalized at either this 
facility or Mid-Missouri Mental Health Center from April to 
May 1968, June to July 1969, August to September 1970, 
September 1972 to November 1972, December 1972 to January 
1973, June to July 1973, September 1974 to January 1975, and 
December 1975.  Treatment notes reflect the veteran at times 
"seemed to be unaware of reality and rather detached from 
it."  On several occasions the veteran blamed his mother for 
his troubles, stating she "held him down and caused him to 
be depressed and belligerent."  His diagnoses included 
inadequate personality disorder, explosive personality 
disorder, schizophrenia, and non-psychotic organic brain 
syndrome epilepsy.  

In reviewing the veteran's private hospitalization and 
treatment records, the Board notes the veteran first reported 
in a February 1973 written statement about his hands being 
burned in the service, and developing seizures thereafter.  
He had previously reported to his private medical care 
providers that he began having seizures following a fall down 
some stairs at age 18.  He stated his hands were burned 
"pretty badly", and he was hospitalized for treatment of 
this injury.  He also reported being in the service "7-8 
months" and having completed all phases of advanced 
individual training.  On several admissions, the veteran 
reported being divorced after approximately three months of 
marriage, with no children.  However, while hospitalized in 
September 1974, he reported having a daughter from his first 
marriage, which lasted four years.  A March 1981 VA claim 
form again reflects the veteran's claim of no children.  

The veteran has also been hospitalized at various VA 
facilities subsequent to service.  Among these, he was 
hospitalized at the Palo Alto VA Hospital in January 1977, at 
which time he reported being depressed, hearing voices, and 
contemplating suicide, but "denied ever being hospitalized 
before."  He also reported having "beat his sister and 
father to death and having spent time in Leavenworth."  The 
hospital contacted his mother and found these reports, both 
of his alleged lack of prior hospitalizations and having beat 
several family members to death, to be untrue.  He had also 
never spent time in Leavenworth.  Borderline syndrome was 
diagnosed.  

In April 1981, the veteran's father submitted a written 
statement indicating the veteran had no history of mental or 
nervous disorders prior to service.  The veteran's father 
also stated he and his wife, the veteran's mother, visited 
the veteran in the military hospital while he was still on 
active duty.  The veteran reported to his parents at that 
time that he had burned his hands on a hot stove.  
Thereafter, when the veteran returned home he began 
experiencing black-out spells.  

In a December 2001 statement, a VA clinical psychologist 
indicated that the veteran demonstrated many symptoms 
consistent with PTSD, including nightmares, intrusive 
memories, avoidance/numbing, and hyperarousal.  The 
psychologist stated that the veteran's "brief encounter in 
the military exposed him to an ideology which was quite alien 
to his personal ideology which possibly set him up for 
abusive encounters . . . . his military experience was 
traumatic for him [and], seemingly, has resulted in long-term 
consequences."  The psychologist concluded that the veteran 
has PTSD based on his self-reported military history and 
current symptomatology.  

Following the September 2003 Board's remand, the veteran was 
also afforded a VA psychiatric examination in February 2005.  
During the interview, the veteran reported that he was 
sexually assaulted by a drill instructor during basic 
training.  He also related the incident in which he was 
forced to place his hands on a hot stove by another sergeant.  
The examiner noted that the veteran found these traumas 
particularly distressful and that they certainly represent 
the level of trauma indicated in the DSM-IV that would be 
sufficient to lead to PTSD.  Following a mental status 
examination, the examiner diagnosed the veteran with 
schizophrenia, paranoid type, and PTSD.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for PTSD, and his claim must be denied.  
Specifically, the Board finds no credible corroborative 
supporting evidence verifying the veteran's claimed 
stressors.  Additionally, the Board does not find the veteran 
to be a credible witness such that his statements alone may 
be accepted as proof of the alleged stressor events.  The 
October 2007 Joint Motion for Remand faulted the Board for 
making an adverse credibility determination based on the 
veteran's failure to report these alleged stressor incidents 
at the time.  However, after again reviewing the record, the 
Board notes that there are many contradictions within the 
record itself which bear directly on the veteran's 
credibility.  

First, while the veteran's service medical records are of 
record, they contain no indication he sustained burns to 
either hand during service.  Both his military 
hospitalization reports, for gastrointestinal symptoms, and 
his April 1964 service separation examination are negative 
for such injuries.  The veteran reported in his initial 1973 
claim that he was burned "pretty badly" in this incident, 
and was in fact hospitalized at the time for treatment of his 
burns; however, no such injury was noted during service, or 
in the years immediately following, when the veteran was 
hospitalized on several occasions for psychiatric symptoms.  
Regardless of whether the veteran was reluctant to report the 
burn incident at the time, it is not plausible that he 
sustained reportedly relatively severe burns to both hands 
which went completely unnoticed by a multitude of medical 
professionals in the months and years immediately following 
the incident, and left no residuals to the present day.  
Neither he nor any examiner have offered an explanation how 
the veteran could have had his hands severely burned in 
service without any physical residuals thereof.  

Next, the Board notes that the veteran was observed as early 
as January 1966 to have credibility issues; a January 1966 
private hospitalization report described him as "not 
truthful at times", and subsequent hospitalization reports 
characterized him as detached from and unaware of reality.  
Even during military service, he established a pattern of 
providing questionable self-reported history.  He stated that 
his father had a year or less to live, and he had experienced 
nightmares involving "fire and killing", symptoms he had 
denied on his report of medical history.  On his October 1963 
report of medical history, he also failed to mention a 
significant incident later reported on private examination, 
his being struck by an automobile at age 9, rendering him 
unconscious for 3 days.  Likewise, when the veteran first 
began receiving treatment in early 1965 for seizures, he gave 
a different explanation for the origin of this disorder.  He 
stated that they began following a January 1965 fall.  Later 
treatment records also note the veteran's report of a fall 
down some stairs at age 18.  It was not until 1973 that the 
veteran claimed his hands were burned in service.  

The Court and VA have recognized that in cases involving 
claimed personal assault, veterans may not report assault 
incidents immediately, out of such factors as fear or 
embarrassment.  See Patton v. West, 12 Vet. App. 272 (1999).  
Yet in an April 1981 written statement from the veteran's 
father, his father claimed that the veteran told him about 
the stove incident during military service, while his parents 
were visiting him in a military hospital as he was receiving 
treatment for his gastrointestinal symptoms.  Despite the 
veteran allegedly telling both parents about this incident in 
1964, neither parent reported it to either military 
authorities or the veteran's private care providers for many 
years thereafter until the father's 1981 written statement.  
While 1965-73 private treatment records indicate multiple 
private psychiatric care providers spoke with the veteran's 
parents during his treatment, no mention was made of this 
incident, about which both parents were allegedly told in 
1964.  The veteran's father also wrote in 1981 that "I never 
knew [the veteran] to have any mental or nervous disorders 
before he went into service."  However, according to a 
private treatment record authored in late 1965, the veteran's 
own mother reported he had "difficulty" in school and 
"always had a very high temper" resulting in striking his 
mother and other members of the family on occasion if they 
disagreed with him.  Finally, his mother noted the veteran's 
school had suggested he seek psychiatric help approximately 
five years earlier, prior to service.  Thus, it would appear 
the father's 1981 statement is not credible, as it 
contradicts other statements made earlier by his mother, and 
fails to explain other issues, such as why the parents 
themselves did not report the veteran's burn injuries if they 
were informed of such at the time.  It also fails to explain 
why the veteran himself reported this incident to VA in 1973, 
at which time he essentially was not found credible, yet the 
veteran's father did not provide a statement in support until 
1981, particularly if the father had known of this incident 
since 1964.  

Also in the 1970's, he reported other claims to examiners 
which were not true.  For example, on VA hospital in 1977, he 
denied ever being hospitalized previously, when in fact he 
had been hospitalized for psychiatric treatment on many 
occasions.  He also stated he had served time in Leavenworth 
for beating his father and sister to death with his bare 
hands; a call to his mother confirmed both his father and 
sister were alive and well.  The multitude of factual 
inaccuracies in the record regarding the veteran's self-
reported history call into question his credibility as a 
historian, and in the absence of other credible supporting 
evidence, the Board must conclude the burning incident has 
not been verified within the record.  

Regarding the veteran's claimed sexual assault, the Board 
notes first that this incident was not reported by the 
veteran until 2001, many years after service.  While this 
fact in and of itself does not negatively impact the 
veteran's claim, the veteran has not otherwise established 
himself as a credible historian, as discussed above.  

Although a favorable December 2001 statement has been 
submitted by B.J.F., Ph.D., the veteran's treating VA 
psychologist, suggesting the veteran has PTSD as a result of 
incidents experienced during military service, at least one 
other VA examiner has indicated such a diagnosis is not 
warranted.  On VA hospitalization in early 2001, a VA 
psychiatrist noted the veteran was "explicitly intent on 
obtaining a diagnosis of PTSD", but after "several days 
with him", the entire ward staff "was unanimous in finding 
little to no basis for such a diagnosis."  The staff 
observed that "[s]econdary gain issues appear[red] strong 
for [the veteran]."  Among other things, VA staff noted the 
veteran denied ever using alcohol, but prior treatment 
records and statements from the veteran himself confirmed he 
had sought treatment for alcoholism.  

Likewise, the February 2005 examination report concluded the 
veteran's claimed stressors in service were sufficient to 
support a diagnosis of PTSD.  However, the examiner also 
noted the veteran was a "vague and rambling historian", 
with "a great deal of historical confusion."  The examiner 
did not discuss the veteran's credibility, including the many 
factual contradictions within the record, and appeared to 
accept the veteran's account purely on face value.  The 
examiner also did not point to any specific evidence in the 
record, outside of the veteran's own account, which would 
support or tend to verify his claimed stressor events.  For 
this reason, the Board is unable to accept the February 2005 
examination report as confirmation of the veteran's reported 
stressors.  

Overall, the Board finds the preponderance of the evidence to 
be against the claim, as credible evidence verifying the 
veteran's claimed in-service stressors has not been 
presented, and the veteran himself has not proven to be a 
credible historian.  Thus, service connection for PTSD must 
be denied.  

The veteran has himself alleged he has a current diagnosis of 
PTSD as a result of stressor incidents experienced during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for PTSD, as credible 
evidence confirming the veteran's claimed in-service 
stressors has not been presented.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


